DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lantz et al. (US Patent Publication 2013/0006276). 
	Claim 1: Lantz’276 discloses a fixation device (10; Figures 21-23 for example) configured for fixation in bone (paragraph [0090], [0092]). The fixation device has a proximal end (45) and a distal end (40). The fixation device is pre-loaded with a flexible strand (15)
	An inserter (20) has a cannulated shaft (paragraph [0095]: “inserter 20 generally comprises a hollow push tube 110 having a lumen 115 extending therethrough”) that has a fixation device engagement end (120) configured to engage the proximal end (45) of the fixation device (paragraph [0095]). The flexible strand (15) extends through the cannulated shaft (paragraph [0096]). 
	An outer protection tube (25) slidably receives the cannulated shaft (20) so the inserter is removable from the outer protector tube while leaving at least one flexible strand extending through the outer protector tube (paragraph [0097]). 
Claim 2: The inner diameter of the outer protector tube (25) is smaller than an outer diameter of the proximal end (45) (paragraph [0097]: “Alternatively, the internal diameter of hollow guide 25 may be slightly smaller or larger than the largest external feature of anchor 10 if desired.”). 
Claim 3: The outer protector tube (25) is positioned between a handle (125) of the inserter’s cannulated shaft (20) and the proximal end (45) of the fixation device (paragraph [0097]). 
Claim 4: The outer protector tube (25) is axially fixed in place between the handle and the fixation device (inner diameter of the outer protector tube (25) is smaller than an outer diameter of the proximal end (45) of the fixation device, according to paragraph [0097] and the diameter of the inserter’s handle 125 is larger than the inner diameter of the outer protection tube – see Figure 19. Therefore, when stationary, the outer protector tube is fixed in place between the handle 125 and the fixation device)
Claim 5: The cannulated shaft of the inserter (20) has a length and the outer protector tube (25) covers substantially the entire length of the cannulated shaft (paragraph [0102] and Figure 19). 
Claim 7: The fixation device (10) has outer threads (70) configured to anchor into the bone hole (paragraph [0102]). 
Claim 8: The flexible strand (15) is a suture (paragraph [0091]). 
Claim 9: The flexible strand (15) is coupled to the distal end of the fixation device (at 100) via a knot (paragraph [0094]). 
Claims 10-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trenhaile (US Patent Publication 2012/0029562). 
Claim 10: Trenhaile’562 discloses a method that includes: 
Positioning an outer protector tube (106; Figure 6) over a cannulated shaft (312) of an inserter (104) (Figure 1). 
Engaging an end of the cannulated shaft (312) of the inserter (104) with a fixation device (102) (paragraph [0025]). 
Installing the fixation device (102) using the inserter (104) in a bone hole (paragraph [0031]). The fixation device (102) is preloaded with a flexible strand (“suture”, paragraph [0023] and Figure 1). 
After installing the fixation device (102), disengaging the inserter (104) from the fixation device and removing the inserter (104) from the outer protection tube (106), thereby leaving the fixation device in the bone hole and leaving the flexible strand inside the outer protector tube (paragraph [0031], [0032] and Figure 8). 
Claim 11: The outer protector tube (106) remains stationary while removing the inserter (Figure 8, paragraph [0032] indicates the outer protector tube remains in place after the inserter is removed in order to deliver a biologic). 
Claim 12: Movement of the outer protector tube (106) is restricted by and inserter handle (104) and the proximal end (towards 210) of the fixation device (102) when installing the fixation device (see Figure 1).  
Claim 13: The flexible strand (“suture”) extends through the cannulated shaft (312) of the inserter (104) after positioning the outer protector tube (106) over the cannulated shaft and before the step of installing the fixation device (in bone) (Figure 1 and paragraph [0031]). 
Claim 14: The flexible strand (“suture”) extends through the outer protector tube after the inserter (104) is removed (Figure 8 and paragraphs [0031], [0032]). 
Claim 15: Once the flexible strand (“suture”) is extended through the cannulated shaft (312) of the inserter (104), Movement of the outer protector tube (106) is restricted by and inserter handle (104) and the proximal end (towards 210) of the fixation device (102) (Figure 1).  
Claim 16: The handle (104) is removed before the step of removing the inserter (i.e. shaft 312)  from the outer protection tube (106) (the handle is more proximal than the cannulated shaft; therefore, the handle is removed first). 
Claim 17: The step of installing the fixation device (102) includes anchoring the fixation device into the bone hole (threads 206 and Figure 10 and paragraph [0021]). 
Claim 19: The outer protector tube (106) remains in place after removal of the inserter (104) (Figure 8) and during subsequent tissue preparation (for example, delivery of the biologic – see Figure 8). 
Claim 20: An inner diameter of the outer protector tube (106) is less than the outer diameter of the proximal end (at 210) of the fixation device (102) so that no portion of the outer protector tube is inserted into the bone hole (Figure 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lantz’276.
Claim 6: Lantz’276 discloses the claimed invention but fails to specifically disclose the outer protector tube is made of plastic or a plastic composite. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the outer protector tube from plastic or a plastic composite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Trenhaile’562 , as applied to claim 10, further in view of Lantz’276.
Claim 18: Trenhaile’562 teaches the limitations of claim 18 but fails to disclose a step of pre-drilling the bone hole prior to installing the fixation device. 
It is old and well known to pre-drill a bone hole prior to installing a fixation device. For example, Lantz’276 teaches a step of using a drill to prepare a seat for fixation device 30 (paragraph [0101]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the method taught by Trenhaile’562 to include a step of predrilling a hole for the fixation device, as taught by Lantz’276, in order to prepare a seat for the fixation device to be inserted. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        2 November 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771